Citation Nr: 1040500	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disorder (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to August 
1964, and February 1965 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Jackson, 
Mississippi.  This rating action raised the appellant's 
psychiatric disability rating from 10 to 30 percent.  The 
appellant was notified of this action and he subsequently 
appealed claiming that his disability should be assigned a higher 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board would note that the appellant, through his accredited 
representative, has averred that since last undergoing a full VA 
psychiatric examination in July 2006, his service-connected 
mental disorder had become more severe.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  Where a claimant asserts that the 
disability in question has increased in severity since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board therefore finds that a comprehensive VA psychiatric 
examination is necessary to address the current severity level of 
the appellant's disorder.

Additionally, the Board notes that the record indicates that the 
appellant has applied for benefits from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have a 
bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 
454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found 
that, "[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  In this instance, the RO has obtained 
records from the SSA but those records do not show whether SSA is 
providing him SSA benefits nor has he indicated why he is 
entitled to SSA payments.  Hence, in keeping with the Board's 
duty to assist the appellant with his claim, the claim must be 
remanded so that the reason the appellant is obtaining SSA 
benefits (if he is) may be included in the claims file.  38 
U.S.C. § 5103A (West 2002 & Supp. 2009).

Also, a review of the VA psychiatric examination accomplished in 
July 2006 suggests that the appellant is unable to work as a 
result of a service-connected disability, i.e., his PTSD.  The 
Court has indicated that entitlement to a total disability 
evaluation based on individual unemployability due to a service 
member's service-connected disability(ies) (TDIU) should be 
considered when it is part of the underlying determination of the 
appropriate rating to be assigned.  See Rice v. Shinseki, 22 Vet. 
App. 453 (2009) (per curium).  As the matter of a TDIU has been 
raised in this case, the Board finds that its jurisdiction in 
this matter has been triggered and the issue must be REMANDED so 
that further action on the part of the RO may occur.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veteran Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), et. 
seq., and subsequent interpretive authority 
as it pertains to all of the issues now on 
appeal.

2.  The RO should contact the appellant and 
ask that he identify all sources of medical 
treatment received for the disability now 
on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder), and those records stored at 
the "Vet Center" in Hattiesburg, 
Mississippi should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

3.  The AMC/RO should request all documents 
pertaining to any award of benefits from 
the Social Security Administration (SSA) - 
that is, if any award of benefits has been 
formally made by the SSA.  In other words, 
the AMC/RO should discover whether the 
appellant is receiving any type of SSA 
benefits, and if he is, it should discover 
why the appellant is receiving those 
benefits.  Any documents received should be 
included in the claims folder for review.  

4.  The appellant should be scheduled for 
psychiatric examination at a VA facility 
located near the appellant's residence.  
The examiner should be provided a copy of 
this remand together with the appellant's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.

The examiner should determine the extent 
and severity of the service-connected PTSD.  
Said examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, and he/she should 
identify what symptoms the appellant 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected psychiatric disorder.  
The examiner should comment on any GAF 
measurement volatility noted in the claims 
folder, and whether said volatility 
indicates that the appellant has been 
decompressing or improving or not 
stabilizing over the course of this appeal.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  Moreover, the 
examiner must comment on the VA doctor's 
statements contained in the VA psychiatric 
examination of July 2006 that indicates 
that the manifestations and symptoms 
produced by the appellant's psychiatric 
disorder inhibits his ability to obtain and 
maintain gainful employment.  The results 
proffered by the examiner must reference 
the complete claims folder and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise recorded 
in a legible manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claims now on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The RO/AMC is reminded that in making a 
determination as to whether a TDIU may be 
granted based on extraschedular 
considerations, that the RO/AMC must fully 
discuss why, or why not, it is sending the 
claim to the Director, VA Compensation and 
Pension.  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


